406 So.2d 1050 (1981)
Ex parte Jimmy FARLEY.
(Re Jimmy Farley v. State of Alabama).
81-86.
Supreme Court of Alabama.
November 25, 1981.
Richard S. Jaffe, Birmingham, for petitioner.
Charles A. Graddick, Atty. Gen., for respondent.
*1051 EMBRY, Justice.
We wish to emphasize that we refuse to issue the writ in this case because we find no merit in the issues presented by the petition.
However, we think the trial courts have been excessively lenient in imposing disciplinary sanctions upon the prosecutor in this case and others cited by the appellate court. Trial courts are possessed of ample powers to deal with conduct of attorneys who fail to conduct themselves according to high standards of courteous and correct behavior in the trial of cases; the trial courts should not hesitate, in proper instances, to exercise those powers.
WRIT DENIED.
TORBERT, C. J., and FAULKNER, ALMON and ADAMS, JJ., concur.